UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2290


MASSTER YEWSEFTH, I,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert J. Krask, Magistrate
Judge. (2:14-cv-00531-RAJ-RJK)


Submitted:   March 11, 2016                 Decided:   March 29, 2016


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Masster Yewsefth, I, Appellant Pro Se. George Maralan Kelley,
III, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Masster Yewsefth, I, seeks to appeal the magistrate judge’s

report     recommending        that      the       district     court      affirm     the

Commissioner’s       denial        of   Yewsefth’s          claims   for    disability

insurance     benefits       and     supplemental       security      income.         The

district court referred Yewsefth’s case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                         The magistrate

judge    recommended       affirming      the       Commissioner’s      decision      and

advised Yewsefth that failure to file timely objections to this

recommendation would waive appellate review of a district court

order     based     upon     the     recommendation.            Instead     of   filing

objections,       Yewsefth     filed     an       appeal.      The   district       court

thereafter        accepted     the      magistrate      judge’s      recommendation;

however, Yewsefth failed to file an amended notice of appeal.

        We may exercise jurisdiction only over final decisions, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders.     28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Absent both designation by the district court and consent of

the parties” pursuant to 28 U.S.C. § 636(c) (2012), a magistrate

judge’s report and recommendation is neither a final order nor

an   appealable      interlocutory        or      collateral     order.      Haney    v.

Addison, 175 F.3d 1217, 1219 (10th Cir. 1999); see Aluminum Co.

of Am. v. U.S. Envtl. Prot. Agency, 663 F.2d 499, 501-02 (4th

                                              2
Cir.     1981)    (holding         that,     when          district    court        specifically

refers        dispositive           matter         to        magistrate            judge          under

§ 636(b)(1)(B),            district    court          obligated       to       conduct       de    novo

determination of magistrate judge’s order).

       When a notice of appeal is premature, the jurisdictional

defect can be cured under the doctrine of cumulative finality if

the    district       court       enters     a        final    judgment           prior      to        our

consideration         of    the    appeal.            Equip.    Fin.       Group    v.       Traverse

Comput. Brokers, 973 F.2d 345, 347-48 (4th Cir. 1992).                                      However,

not    all     premature          notices     of        appeal    are           subject      to        the

cumulative finality rule; instead, this doctrine applies only if

the    appellant      appeals       from     an       order    that    the       district         court

could have certified for immediate appeal under Fed. R. Civ. P.

54(b).       In re Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005).                                         A

district court may certify an order for immediate appeal under

Rule    54(b)    if    the    order     is    “‘an         ultimate        disposition            of    an

individual       claim      entered     in   the        course    of       a    multiple      claims

action.’”        Curtiss-Wright Corp. v. Gen. Elec., 446 U.S. 1, 7

(1980)    (quoting         Sears,     Roebuck         v.    Mackey,    351 U.S. 427,       436

(1956)).

       “[A]      premature          notice         of        appeal        from         a    clearly

interlocutory decision” cannot be saved under the doctrine of

cumulative       finality.            Bryson, 406 F.3d        at     288       (internal

quotation marks omitted); see also FirsTier Mortg. v. Inv’rs

                                                  3
Mortg. Ins., 498 U.S. 269, 276 (1991) (notice of appeal from

clearly interlocutory decision cannot serve as notice of appeal

from     final     judgment).         Because       the    magistrate       judge’s

recommendation       was    interlocutory     and     could      not     have     been

certified under Rule 54(b), the doctrine of cumulative finality

does not apply here.         Thus, we dismiss Yewsefth’s appeal of the

magistrate       judge’s    report    and   recommendation         for     lack    of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court    and   argument   would    not   aid   the     decisional

process.

                                                                          DISMISSED




                                        4